Title: From Thomas Jefferson to Francis Peyton, 16 June 1804
From: Jefferson, Thomas
To: Peyton, Francis


          
            Dear Sir 
            Washington June 16. 04.
          
          Mr. Scott, collector of Nanjemoy resigns that office, and the persons proposed as his successors are John Brent and Wm. Jackson both living near the place. the latter formerly lived in Alexandria, the former is brother to Robert Brent Mayor of this city. do you know either of them, and can you inform me of their politics and other qualifications for the office? it will be thankfully recieved. Accept my friendly salutations & assurances of esteem & respect.
          
            Th: Jefferson 
          
        